IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT

                                  _____________________

                                       No. 00-20251
                                     Summary Calendar
                                  _____________________


       DAVIS MARK CONRAD,

                                                           Plaintiff-Appellant,

                                             versus

       DEPARTMENT OF THE TREASURY;
       U.S. CUSTOMS SERVICE; JOHN DOE,
       Individually, JANE DOE, Individually;
       WILLIAM MICHAEL STODDARD;
       LENORA GRANATO,

                                                           Defendants-Appellees.

           _______________________________________________________

                   Appeal from the United States District Court for
                            the Southern District of Texas
                             (USDC No. H-99-CV-2144)
           _______________________________________________________
                                 November 15, 2000


Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
      The judgment of the district court is affirmed for the reasons given by that

court in its thorough memorandum and order of March 2, 2000. Conrad’s claims

are for Privacy Act violations by the U.S. Customs Service, first for disclosing his

OWCP claim to its review committee, and second for failing to correct his file in

impugning his credibility by the 1995 reassignment letter. Neither claim has merit.

      Conrad furnished the OWCP document to Customs, and his attorney

explicitly waived any privacy claim. Furthermore, disclosure to the review

committee was permitted by the Privacy Act. The regulations of the Department of

Labor are not relevant under these circumstances.

      The Customs Service did comply with the Privacy Act by removing the 1995

letter from its files, and Conrad settled that issue by the December 1996 agreement.

      AFFIRMED.




                                          2